DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on August 21, 2021 in which claims 1-20 are presented for examination; of which, claims 1-20 were amended.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed a network environment that include an apparatus in which the apparatus generates and output summarized event data responsive to a query. The closest prior art of record, Filippi et al. US Publication No. 2018/0314393, disclose similar methodology. However, the closest prior art of record, Filippi et al. US Publication No. 2018/0314393, failed to show “apparatus comprising: a processor; and a non-transitory computer readable medium storing instructions that when executed by the processor cause the processor to: receive a query from a server, wherein the query defines: a specific type of event that occurred at the apparatus to be identified; summarization instructions to summarize event data related to the specific type of event; and a time interval for generating the summarized event data: execute implement the query on the apparatus to identify the event data related to the specific type of event that occurred at the apparatus as that defined in the query; summarize the identified event data according to the summarization instructions in the query to generate the summarized event data responsive to the query; and output the summarized event data at the time interval defined in the query”. These claimed features being present in the independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2-8, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record, Filippi et al. US Publication No. 2018/0314393, disclose similar methodology. However, the closest prior art of record, Filippi et al. US Publication No. 2018/0314393, failed to show “receiving, by a processor of an apparatus, a query from a server, wherein the query defines: a specific type of network traffic data that occurred at the apparatus to be identified, summarization instructions to summarize the network traffic data, and a time interval for generating the summarized network traffic data: implementing, by a processor, a standing executing, by the processor, the query on the accessed network traffic data to identify the network traffic data pertaining to that occurred at the apparatus as defined that match an event identified in the query; summarizing, by the processor, the identified network traffic data according to the summarization instructions in the query to generate the summarized network traffic data responsive to the query; and outputting, by the processor, the summarized network traffic data at the time interval defined in the query”. These claimed features being present in the independent claim 9 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 10-15, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 9. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record, Filippi et al. US Publication No. 2018/0314393, disclose similar methodology. However, the closest prior art of record, Filippi et al. US Publication No. 2018/0314393, failed to show “receive a query from a server, wherein the query defines: on an apparatus; a specific type of event that occurred at an apparatus to be identified, summarization instructions to summarize event data related to the specific type of event, and a time interval for generating the summarized event data; access event data pertaining to the apparatus; apply a filter on the accessed event data to identify the event data related to the specific type of event as defined in the query; that match the accessed query term; summarize the identified event data according to the summarization instructions that to generate the summarized event data; and upload the summarized event data to a server at the time interval defined in the query”. These claimed features being present in the independent claim 16 and in conjunction with all the other claimed limitations render claim 16 allowable over the prior art of record.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 6, 2021